                Case 6:20-cv-00586 Document 1 Filed 06/29/20 Page 1 of 6




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                     WACO DIVISION


 Boxey Tech LLC,                                                 Case No. 6:20-cv-586
           Plaintiff,                                            Patent Case
           v.                                                    Jury Trial Demanded
 Neutron Holdings, Inc. d/b/a Lime,

           Defendant.



                              COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Boxey Tech LLC ("Boxey Tech"), through its attorneys, complains of Neutron

Holdings, Inc. d/b/a Lime ("Defendant”), and alleges the following:

                                                   PARTIES

       1.         Plaintiff Boxey Tech LLC is a corporation organized and existing under the laws

of Texas that maintains its principal place of business at 5570 FM 423, Suite 250-2049, Frisco,

TX 75034.

       2.         Defendant Neutron Holdings, Inc. d/b/a Lime is a corporation organized and

existing under the laws of Delaware that maintains its principal place of business at 85 2nd St Ste

100 San Francisco, CA 94105.

                                                JURISDICTION

       3.         This is an action for patent infringement arising under the patent laws of the

United States, Title 35 of the United States Code.

       4.         This Court has exclusive subject matter jurisdiction under 28 U.S.C. §§ 1331 and

1338(a).



                                                   1
             Case 6:20-cv-00586 Document 1 Filed 06/29/20 Page 2 of 6




       5.      This Court has personal jurisdiction over Defendant because it has engaged in

systematic and continuous business activities in this District. As described below, Defendant has

committed acts of patent infringement giving rise to this action within this District.

                                              VENUE

       6.      Venue is proper in this District under 28 U.S.C. § 1400(b) because Defendant has

committed acts of patent infringement in this District, and has employees who work in the

District. In addition, Boxey Tech has suffered harm in this district.

                                         PATENT-IN-SUIT

       7.      Boxey Tech is the assignee of all right, title and interest in United States Patents

No. 8,560,238 (the "’238 Patent") and 8,731,833 (the “’833 Patent”) (collectively the "Patents-

in-Suit"); including all rights to enforce and prosecute actions for infringement and to collect

damages for all relevant times against infringers of the Patents-in-Suit. Accordingly, Boxey Tech

possesses the exclusive right and standing to prosecute the present action for infringement of the

Patent-in-Suit by Defendant.

                                         The ‘238 Patent

       8.      The ‘238 Patent is entitled "Computing paths between geographical localities,"

and issued August 29, 2013. The application leading to the ‘238 Patent was filed on February 1,

2011. A true and correct copy of the ‘238 Patent is attached hereto as Exhibit 1 and incorporated

herein by reference.

       9.      The ‘238 Patent is valid and enforceable.

                                         The ‘833 Patent

1. The ‘833 Patent is entitled "Computing paths between geographical localities," and issued

   May 20, 2014. The application leading to the ‘833 Patent was filed on July 23, 2013. A true




                                                 2
              Case 6:20-cv-00586 Document 1 Filed 06/29/20 Page 3 of 6




   and correct copy of the ‘833 Patent is attached hereto as Exhibit 2 and incorporated herein by

   reference.

       2.       The ‘833 Patent is valid and enforceable.



                       COUNT 1: INFRINGEMENT OF THE PATENTS-IN-SUIT

       3.       Boxey Tech incorporates the above paragraphs herein by reference.

       4.       Direct Infringement. Defendant has been and continues to directly infringe one

or more claims of the Patents-in-Suit in at least this District by making, using, offering to sell,

selling and/or importing, without limitation, at least the Products identified in the charts

incorporated into this Count below (the “Exemplary Products”) that infringe at least the

exemplary claims of the Patents-in-Suit also identified in the charts incorporated into this Count

below (the "Exemplary Patents-in-Suit Claims") literally or by the doctrine of equivalents. On

information and belief, numerous other devices that infringe the claims of the Patents-in-Suit

have been made, used, sold, imported, and offered for sale by Defendant and/or its customers.

       5.       Defendant also has and continues to directly infringe, literally or under the

doctrine of equivalents, the Exemplary Patents-in-Suit Claims, by having its employees

internally test and use these Exemplary Products.

       6.       The service of this Complaint upon Defendant constitutes actual knowledge of

infringement as alleged here.

       7.       Despite such actual knowledge, Defendant continues to make, use, test, sell, offer

for sale, market, and/or import into the United States, products that infringe the Patents-in-Suit.

On information and belief, Defendant has also continued to sell the Exemplary Products and

distribute product literature and website materials inducing end users and others to use its




                                                  3
             Case 6:20-cv-00586 Document 1 Filed 06/29/20 Page 4 of 6




products in the customary and intended manner that infringes the Patents-in-Suit. Thus, on

information and belief, Defendant is contributing to and/or inducing the infringement of the

Patents-in-Suit.

       8.      Induced Infringement. Defendant actively, knowingly, and intentionally has

been and continues to induce infringement of the Patents-in-Suit, literally or by the doctrine of

equivalents, by providing the Exemplary Products to their customers for use in end-user products

in a manner that infringes one or more claims of the Patents-in-Suit.

       9.      Contributory Infringement. Defendant actively, knowingly, and intentionally

has been and continues materially contribute to their own customers' infringement of the Patents-

in-Suit, literally or by the doctrine of equivalents, by providing the Exemplary Products to their

customers for use in end-user products in a manner that infringes one or more claims of the

Patents-in-Suit. Moreover, the Exemplary Products are not a staple article of commerce suitable

for substantial noninfringing use.

       10.     Exhibit 2 includes charts comparing the Exemplary Patents-in-Suit Claims to the

Exemplary Products. As set forth in these charts, the Exemplary Products practice the

technology claimed by the Patents-in-Suit. Accordingly, the Exemplary Products incorporated in

these charts satisfy all elements of the Exemplary Patents-in-Suit Claims.

       11.     Boxey Tech therefore incorporates by reference in its allegations herein the claim

charts of Exhibit 2.

       12.     Boxey Tech is entitled to recover damages adequate to compensate for

Defendant's infringement.

                                              JURY DEMAND




                                                 4
                Case 6:20-cv-00586 Document 1 Filed 06/29/20 Page 5 of 6




        13.          Under Rule 38(b) of the Federal Rules of Civil Procedure, Boxey Tech

respectfully requests a trial by jury on all issues so triable.

                                                PRAYER FOR RELIEF

WHEREFORE, Boxey Tech respectfully requests the following relief:

       A.        A judgment that the Patents-in-Suit are valid and enforceable;

       B.        A judgment that Defendant has infringed, contributorily infringed, and/or induced

                 infringement of one or more claims of the Patents-in-Suit;

       C.        An accounting of all damages not presented at trial;

       D.        A judgment that awards Boxey Tech all appropriate damages under 35 U.S.C. §

                 284 for Defendant's past infringement, and any continuing or future infringement

                 of the Patent-in-Suit, up until the date such judgment is entered, including pre- or

                 post-judgment interest, costs, and disbursements as justified under 35 U.S.C. § 284

                 and, if necessary, to adequately compensate Boxey Tech for Defendant's

                  infringement, an accounting:

                i.     that this case be declared exceptional within the meaning of 35 U.S.C. § 285

                       and that Boxey Tech be awarded its reasonable attorneys' fees against

                       Defendant that it incurs in prosecuting this action;

               ii.     that Boxey Tech be awarded costs, and expenses that it incurs in prosecuting

                       this action; and

              iii.     that Boxey Tech be awarded such further relief at law or in equity as the Court

                       deems just and proper.



 Dated: June 29, 2020                     Respectfully submitted,




                                                      5
Case 6:20-cv-00586 Document 1 Filed 06/29/20 Page 6 of 6




                 /s/ Isaac Rabicoff
                 Isaac Rabicoff
                 Rabicoff Law LLC
                 5680 King Centre Dr, Suite 645
                 Alexandria, VA 22315
                 (773) 669-4590
                 isaac@rabilaw.com

                 Counsel for Plaintiff
                 Boxey Tech LLC




                            6
